DETAILED ACTION
Response to Amendment
The amendment filed on 12/17/2020 has been entered and considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Pub. No. 2018/0376090) in view of Maltz (U.S. Pub. No. 2012/0021806), and further in view of Lee (U.S. Pub. 2019/0212566).
As to claim 1, Liu teaches an eye tracking device (100, Fig. 1A; 200 Fig. 2A) comprising:
one or more illuminators (240a-240c, [0045], lines 11-13), each illuminator comprising a light emitting side ([0045], lines 13-19), 

wherein the plurality of illuminators, the imaging module and are embedded without gaps in a first material (Fig. 2A teaches the illuminators 240a-240c and the imaging module 250a and 250b are arranged without gaps in a first material 200, Fig. 2A and 2B).
Liu does not teach a first circuitry,
Maltz teaches each illuminator (illuminators 122, Fig. 3) being connected to a first circuitry carrier (illuminators 122 being connected to processor 500) and the circuitry carriers (circuitry from camera 118 to the controller 500 and circuitry from illuminators 122 to the processor 500) are embedded without gaps in a first material (the components such as camera 118, light 122, processor 500, and other components are located inside the device shown in Fig. 5, [0049], lines 1-9).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the circuitry, components, and processor of Maltz to the device of Liu because to analyze images of the eye returned from video camera 118 and determine from these images information pertaining to the direction of eye gaze, [0049], lines 8-10.
Liu and Maltz do not teach the first circuitry is flexible,

Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to have added the flexible circuit board and the structure of the head wear device of Lee to the eye tracking device of Liu as modified by Maltz so that the flexible circuit board could pass through the structure. 
As to claim 2, Liu teaches the first material (frame of device 200, Fig. 2B) comprises openings such that at least one of the light emitting sides of the illuminators (the light emitting illuminator 240b having a little concave shape and coming out of the frame) and viewing portion of the optical arrangements of the imaging module (the front surface of sensors 250a and 250b being level with the frame) are not covered by the first material (the front portion of the illuminator 240b and the front surface of the sensors 250a and 250b emit light and receive light and therefore are not covered by the first material of the frame).
As to claim 7, Liu teaches the imaging module is a module comprised in the group of: a camera, a lens-less camera (the imaging module has one or more cameras, [0122], lines 5-9.
As to claim 9, Liu teaches the openings are formed as apertures to limit illuminator light emitting angles (the illuminator 240b is located on the frame and the dome, which is an opening, allows light to emit in angles that are towards the user’s eye, Fig 2B).
As to claim 10, Liu teaches the illuminators are front emitting to maximize light emittance in the frontal direction of the illuminators or side emitting to avoid light emittance in certain directions from the illuminators (illuminators 240b and 240e are frontal direction and project light towards the user’s eyes, Fig. 2B).
As to claim 15, Liu teaches a method for manufacturing an eye tracking device (100, Fig. 1A; 200 Fig. 2A), comprising the steps of:
providing a plurality of illuminator (240a-240c, [0045], lines 11-13), each illuminator comprising a light emitting side ([0045], lines 13-19),
providing an imaging module (250a and 250b) connected to a second circuitry carrier (the eye tracking unit 1730 is connected to the console 1710, Fig, 1700), the imaging module comprising a lens for capturing images of an eye ([0045], lines 13-26 and [0118], lines 8-12),  embedding the plurality of illuminators, the imaging module without gaps in a first material (Fig. 2A teaches the illuminators 240a-240c and the imaging module 250a and 250b are arranged without gaps in a first material 200, Fig. 2A and 2B), wherein the first material (frame of device 200, Fig. 2B) comprises openings such that the light emitting sides of the illuminators (the light emitting illuminator 240b having a little concave shape and coming out of the frame) and the 
Liu does not teach a first circuitry,
Maltz teaches each illuminator (illuminators 122, Fig. 3) being connected to a first circuitry carrier (illuminators 122 being connected to processor 500) and the circuitry carriers (circuitry from camera 118 to the controller 500 and circuitry from illuminators 122 to the processor 500) are embedded without gaps in a first material (the components such as camera 118, light 122, processor 500, and other components are located inside the device shown in Fig. 5, [0049], lines 1-9).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the circuitry, components, and processor of Maltz to the device of Liu because to analyze images of the eye returned from video camera 118 and determine from these images information pertaining to he direction of eye gaze, [0049], lines 8-10.
Liu and Maltz do not teach the first circuitry is flexible,
Lee teaches wherein the circuitry carriers are embedded without gaps in a first material (Figs. 3 and 6 show that the first circuitry carrier 160 in the front portion of the device and the second circuitry carrier, which is the extended portion of 160 in the 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to have added the flexible circuit board and the structure of the head wear device of Lee to the eye tracking device of Liu as modified by Maltz so that the flexible circuit board could pass through the structure. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Pub. No. 2018/0376090) in view of Maltz (U.S. Pub. No. 2012/0021806), and further in view of Lee (U.S. Pub. 2019/0212566) and Moliton (U.S. Pub. No. 2010/0289880).
As to claim 5, Liu, Maltz, and Lee teach the device of claim 1,
Liu, Maltz, and Lee do not teach all the illuminators are connected to the same circuitry carrier, 
Moliton teaches all illuminators are connected to a single first circuitry carrier (the illuminators 3 and 4 are connected to the same first circuitry that is connected to the primary display circuit PA, Fig. 5).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the illuminator circuitry and components of Moliton to the device of Liu as modified by Maltz and Lee because to enable information of image or multimedia type to be projected, [0001], lines 3-4.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Pub. No. 2018/0376090) in view of Maltz (U.S. Pub. No. 2012/0021806), and further in view of Lee (U.S. Pub. 2019/0212566) and Watabe (U.S. Pub. No. 2020/0098997).
As to claim 6, Liu, Maltz, and Lee teach the device of claim 1,
Liu, Maltz, and Lee do not teach a printed circuit board.
Watabe teaches the first circuitry carrier or the second circuitry carrier is a Printed Circuit Board (PCB) or a 3D molded interconnect devices (3D-MIDs) (the circuitry is a printed circuit board 6011, Fig. 13A, 13B, and Fig. 16C).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the printed circuit board and other components of Watabe to the device of Liu as modified by Maltz and Lee because to provide a light emitting element having high emission efficiency and high reliability, [0010].
As to claim 8, Liu teaches a second circuitry (the connection between the eye tracking unit and console 1710),
Liu does not teach the circuity are integral part of each other,
Maltz teaches wherein the second circuitry carrier is an integral part of the first circuitry carrier (the first circuitry connected from the infrared light to the processor and the second circuitry connected from the camera 118 to the processor, wherein the 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the circuitry, components, and processor of Maltz to the device of Liu because to analyze images of the eye returned from video camera 118 and determine from these images information pertaining to the direction of eye gaze, [0049], lines 8-10.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Pub. No. 2018/0376090) in view of Maltz (U.S. Pub. No. 2012/0021806), and further in view of Lee (U.S. Pub. 2019/0212566) and Edwin (U.S. Pub. No. 2020/0012095).
As to claim 12, Liu teaches the illuminators are Near Infrared (NIR) illuminators (The illuminators are NIR, [0045], lines 14-17)
Liu and Maltz do not teach the light source is a light emitting diode,
Edwin teaches the illuminators (light projecting system 520) are a radiation source comprised in the group of: a LED, a laser, a incandescent lamp and a fluorescent material (the light projecting components are light emitting diodes, [0215], lines 1-5).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to have added the light projecting components of Edwin to .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Pub. No. 2018/0376090) in view of Maltz (U.S. Pub. No. 2012/0021806), and further in view of Lee (U.S. Pub. 2019/0212566) and Miao (U.S. Pub No. 2013/0113973).
As to claim 14, Liu, Maltz, and Lee teach the device of claim 1,
Liu, Maltz, and Lee do not teach the first material is Zeonex,
Miao teaches the first material is PMMA, PC, Zeonex or ABS with or without added pigments that are transparent to NIR, and/or the second material is PMMA, PC, Zeonex or ABS with added pigments that are non-transparent to NIR (the eye piece is held together with a wire frame that holds the internal components in place and can be fabricated from a material line Zeonex-E48R, [0039], lines 1-5.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the first material and components of Miao to the device of Liu as modified by Maltz and Lee because to create a technique for adaptive brightness control of an eye piece for a head mounted display, abstract lines 1-2.

Allowable Subject Matter
Claims 3, 4, 13, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 is objected because the prior art references do not teach the openings of the first material being filled with a second material and details about the second material.
Claim 4 is objected to because the prior art references do not teach the transparency or non-transparency of the first material compared to the light being IR or visible.
	Claim 13 is objected to because the prior art references do not teach the second material is an optic arrangement.
	Claim 16 is objected to because the prior art references do not teach the step of filling at least one of the openings of the first material with a second material that is transparent.
Claim 17 is objected to because the prior art references do not teach a first mold and placing the first and second circuitry in the first mold and filling the empty space with first material.
Claim 18 is objected to because the prior art references do not teach the mold structure in detail.  
Response to Arguments
Examiner has conducted a search and found the newly added prior art reference of Lee (U.S. Pub. No. 2019/0212566), wherein Lee teaches a first circuitry 160 being a flexible circuit that passes through an opening of the device’s frame. 
Therefore, the newly added limitation, which was previously objected, to claims 1 and 15 is rejected based on the newly found reference of Lee. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712.  The examiner can normally be reached on Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691